IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40035
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

WILLIE DEAN WOODS,

                                          Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 9:95-CR-6-1
                         - - - - - - - - - -
                            June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Willie Dean Woods appeals his sentences for possession of

crack cocaine with intent to distribute and possession of a

firearm by a convicted felon.   Woods contends that the disparity

between crack and powder cocaine guideline sentences violates the

Equal Protection Clause.    He argues that Congress’s rejection of

the Sentencing Commission’s recommendation indicates a

discriminatory intent on the part of Congress and that the

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40035
                               - 2 -

Commission’s report indicates that the disparity lacks a rational

basis.   Woods also contends that he was subjected to selective

prosecution.

     First, the crack/powder disparity does not violate the Equal

Protection Clause.   United States v. Wilson, 77 F.3d 105, 112

(5th Cir. 1996).   Second, Woods has failed to brief his

selective-prosecution contention.   Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).   Third,

Woods’s appeal is frivolous.   We warn appointed counsel that he

has “no duty to bring frivolous appeals; the opposite is true.”

United States v. Burleson, 22 F.3d 93, 95 (5th Cir.), cert.

denied, 115 S. Ct. 283 (1984).

     APPEAL DISMISSED.   See 5TH CIR. R. 42.2.